Citation Nr: 9933933
Decision Date: 12/03/99	Archive Date: 03/02/00

Citation Nr: 9933933	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  94-30 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active duty from November 1958 to July 1961.  
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1992 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Los Angeles, 
California.  In a December 1996 decision, the Board denied 
the veteran's claim for service connection for a psychiatric 
disorder.  The Board notes that the prior decision 
inadvertently used the veteran's social security number 
rather than his assigned claims folder number.  This decision 
is being issued, in part, in order to clarify the veteran's 
proper claims folder number.  

DECISION

The veteran filed an application for service connection for a 
nervous condition in August 1992.  The RO denied the claim 
for service connection by rating decision dated in December 
1992.  The veteran appealed that decision to the Board.  

In a December 1996 decision, the Board denied the veteran's 
claim for service connection for a psychiatric disorder.  The 
claims folder before the Board at the time of the December 
1996 decision consisted of one volume.  Subsequently, it was 
discovered that the veteran's claims folder consists of two 
volumes.  The evidence in the claims folder, which was not 
before the Board at the time of the December 1996 decision, 
includes the veteran's original service medical records and 
statements of the veteran.  This evidence was not before the 
undersigned at the time the decision was entered that was 
dispatched by the Board on December 11, 1996.  The 
undersigned has reviewed this evidence and finds it to be 
pertinent to the veteran's claim.  

Thus, in accordance with the Board's authority under 
38 C.F.R. § 20.904(a) (1999), the undersigned concludes that 
the Board's December 1996 decision should be vacated.  


ORDER

The Board's decision of December 11, 1996, is hereby vacated.  



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals




Citation NR: 9635261	
Decision Date: 12/11/96		Archive Date: 12/19/96
DOCKET NO.  94-30 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Howard A. Dean, Associate Counsel









INTRODUCTION

The veteran had active service from November 1958 to July 
1961.  

This appeal arises from a December 1992 rating action denying 
entitlement to service connection for a nervous condition.  
The veteran did not appeal the denials of service connection 
for residuals or pneumonia or bronchitis.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that service connected is warranted.  He 
argues that he had no abnormal problems prior to service but, 
as a result of inservice conflicts with others, he developed 
anxiety attacks, fear, and visible trembling, which lead to 
drug treatment and a discharge from service.  He claims that 
he suffers from chronic anxiety, chronic depression, and 
avoidant personality, and that he has become addicted to 
tranquilizers.  It is the veterans contention that his 
current psychiatric disorder originated in service.  


DECISION OF THE BOARD

The Board of Veterans Appeals (Board), in accordance with 
the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1996), has reviewed and considered all of the evidence and 
material of record in the veteran's claims file.  Based on 
its review of the relevant evidence in this matter, and for 
the following reasons and bases, it is the decision of the 
Board that the veteran has not met the initial burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim for service 
connection for a psychiatric disorder is well grounded.




FINDING OF FACT

The service medical records show a diagnosis of schizoid 
personality disorder and no diagnosis of any other 
psychiatric disorder; the veteran has not presented competent 
medical evidence of a nexus between post-service psychiatric 
disability and service other than personality disorder; 
a personality disorder is not a disease or injury within the 
meaning of applicable legislation.  


CONCLUSION OF LAW

The claim for service connection for a psychiatric disorder 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veterans service medical records consist only of an 
entrance physical examination and a psychiatric examination 
dated in March 1961.  His service entrance examination was 
negative for any pertinent disorders and psychiatric 
evaluation at that time was interpreted as normal.  Following 
a detailed psychiatric examination in March 1961, which 
included a review of the veterans history and mental status 
examination, the diagnosis was schizoid personality with 
anxiety and depressive features.  The veterans stress was 
noted as separation from family and military duty.  The 
examiner opined that the veteran had a predisposed 
personality pattern disturbance since childhood.  The 
examining physician questioned the veterans fitness for 
duty.  All available service medical records indicates have 
been obtained.  

In a personal statement dated in December 1992, the veteran 
indicated that he had been on tranquilizers since 1960 for 
chronic anxiety, chronic depression, and avoidant 
personality.  He claimed post-service psychiatric care at 
Tucson, Arizona, Department of Veterans Affairs (VA) hospital 
beginning in 1965.  Medical records obtained from that 
facility show hospitalization from December 1967 to April 
1968 for depression following a suicidal gesture with drugs 
secondary to marital problems.  On admission there was no 
evidence of a psychosis.  In December 1967, the examiner 
noted that the veteran was a difficult schizoid child.  
Diagnosis following a February 1968 psychological evaluation 
was incipient schizophrenic.  His disorder was also 
alternately referred to as anxiety reaction or depression 
reaction in a schizoid personality.  The April 1968 discharge 
diagnosis was schizoid personality.  The veteran also claimed 
outpatient psychiatric care at Phoenix, Arizona, VA hospital 
beginning from 1968 through 1979.  The RO also requested 
these records.  They show treatment for anxiety neurosis, 
obsessive compulsive type, in October 1976.  

Associated with the claims folder are detailed treatment and 
medication records from Orange County Mental Health Center 
dated from August 1980 to October 1993.  They also include an 
undated personal statement in which the veteran related all 
of his emotions, symptoms, fears, limitations, anxieties, 
etc.  He indicated that there was a lot he had not told 
anyone, including that he had visual and auditory 
hallucinations, and paranoia.  The medical records show 
treatment generally for severe anxiety and depression.  In 
1980, the diagnosis was inadaptability, ineptness, poor 
judgment, social instability, and lack of personal and 
emotional stamina.  Diagnoses throughout the 1980s were 
generally schizoid personality disorder, anxiety disorder, 
depression, and avoidant personality disorder.  During this 
period it was indicated that anti-psychotic medication was 
not warranted, because the veteran did not have any psychotic 
symptoms.  In the early 1990s, the veteran began to report 
visual and auditory hallucinations.  In April 1993, the 
veteran reported that he had been hearing voices for years.  
The examiner noted that he had taken the veteran off of anti-
psychotic medications when he had taken the veteran as a 
patient, because the veteran denied hallucinations.  In light 
of the veterans admission of psychotic symptoms and his 
history of chronic, severe problems with affective 
instability, the diagnosis was changed to schizoaffective 
disorder, depressed type.  The veterans treating physician 
changed the Axis I diagnosis to schizoaffective disorder on 
June 15, 1993.  In October 1993, the veteran reported 
continued auditory hallucinations and paranoia.  

In a January 1994 statement in support of his claim, the 
veteran stated that he became more and more nervous when 
stationed at Plattsburgh Air Force Base in 1960.  He related 
his 1966 admission to the Tucson, Arizona, VA Hospital for 
care and treatment stemming from a suicide attempt.  He also 
reported a period of treatment at the Phoenix, Arizona, 
Hospital from 1968 to 1971, and indicated that he was 
currently seeing a counselor at Orange County Mental Health 
Services.  The veteran implied that he received private 
medical treatment from 1961 to 1966, but did not note the 
significance of these records.  

In his May 1994 substantive appeal, the veteran stated that 
he had been advised by his doctor that the old school of 
thought was that personality disorders originated at birth.  
He claimed that his doctor told him that this theory was no 
longer substantiated, and that the environment of military 
active duty can produce a service-connected personality 
disorder.  Attached to the appeal was a three-page statement.  
In this statement, the veteran indicated that he had no 
abnormal problems prior to service, but that, as a result of 
in-service conflicts with others, he developed anxiety 
attacks, fear, and visible trembling, which lead to drug 
treatment and a discharge from service.  He claimed that, as 
a result of the initial drug therapy, he became addicted to 
tranquilizers.  

Analysis

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation.  An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  See 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1996); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990); Tirpak v. Derwinski, 
2 Vet.App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden of necessity 
will depend upon the issue presented by the claim.  Grottveit 
v. Brown, 5 Vet.App. 91, 92-93 (1993).

In order for a claim to be well grounded the following must 
be shown (1) there must be competent evidence of a current 
disability (a medical diagnosis); (2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet.App. 498, 506 (1995).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury  in line of 
duty.  38 U.S.C.A. § 1131 (West 1991).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d) (1995).  Pursuant to 
§ 3.303(d), the inservice disease element for a well-grounded 
claim under Caluza may be satisfied absent an initial 
inservice diagnosis of a disease.  In other words, where 
there is competent medical evidence of a nexus between a 
current disorder and an event in service, the claim is well 
grounded.  

Certain diseases, such as psychoses, are entitled presumptive 
service connection when shown to have been chronic in 
service, and where there are later manifestations of the same 
disease after service.  Where a veteran served continuously 
for 90 days or more during a period of war or during 
peacetime service after December 31, 1946, and psychoses 
becomes manifest to a degree of 10 percent within 1 year from 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  For the showing of a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at that time, as distinguished from 
merely isolated findings or a diagnosis including the word 
Chronic.  38 C.F.R. § 3.303(b) (1995).  Pursuant to the 
above language, the nexus requirement under Caluza is 
necessarily satisfied where there is competent evidence of a 
chronic disease in service, or within the applicable 
presumptive period after service, and where there is 
competent medical evidence of current disease.  

In the instant case, there is competent medical evidence of a 
current disorder, as shown by the April 1993 diagnosis of 
schizoaffective disorder.  However, there is no competent 
evidence of a pertinent disease or injury in service or 
within the presumptive period following service, and there is 
no medical evidence of a nexus between the veterans current 
disorder and service.  

The veterans service medical records show a diagnosis of 
schizoid personality with anxiety and depressive features.  
No other pertinent inservice diagnoses are indicated, nor is 
it contended that such exist.  In this regard, the Board 
notes that personality disorders are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c) (1995).  The United States Court of 
Veterans Appeals (Court) recently upheld the 
constitutionality of § 3.303(c) as it pertains to personality 
disorders.  See Winn v. Brown, 8 Vet.App. 510, 516 (1996).  
The requirements of Caluza specifically mandate that there be 
a disease or injury in service.  As the only pertinent 
inservice diagnosis was a personality disorder, and as 
personality disorders are, by regulation, not considered to 
be either diseases or injuries, then, by operation of law, 
there was no inservice disease or injury.  

However, as noted above, the inservice disease element for a 
well-grounded claim under Caluza may be satisfied absent an 
initial inservice diagnosis of a disease under the provisions 
of 38 C.F.R. § 3.303(d).  Here, the Board notes the veteran 
has not presented or identified competent medical evidence 
showing a nexus between the veterans currently diagnosed 
schizoaffective disorder and active service.  Significantly, 
the veterans current schizoaffective disorder was first 
diagnosed as something other than a personality disorder in 
1993, approximately thirty-three years after separation from 
service.  Further, the veteran has not contended that his 
psychiatric disorder was diagnosed as anything other than a 
personality disorder prior to 1993.  He has implied that he 
received private treatment for a psychiatric disorder after 
service.  However, he has not indicated in any way that these 
records would support his claim.  See Beausoleil v. Brown, 
8 Vet.App. 459 (1996); Robinette v. Brown, 8 Vet.App. 69 
(1995).


The veterans claim essentially rests on his assertions that 
he had a disease or injury in service and that his 
currently diagnosed schizoaffective disorder is related to 
service.  While lay evidence may suffice to show an inservice 
disease or injury, the Court has made it clear that the lay 
evidence must be competent.  The quality and quantity of the 
evidence required to meet the statutory burden depends upon 
the issue presented.  Where the issue is factual in nature, 
i.e., whether an incident occurred in service, competent lay 
testimony may suffice.  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  See Grottveit, 5 Vet.App. 91, 
93; see also Dean v. Brown, 8 Vet.App. 449, 455 (1995) (as a 
lay person the veteran is competent to testify as to the 
symptoms that he experienced in service, but he is not 
competent to provide a link between those symptoms and a 
current diagnosis).  In the instant case, the question as to 
whether the veteran had a disease or injury in service 
involves a medical diagnosis.  Further, the question as to 
whether the veterans current psychiatric disorder is related 
to service involves medical causation.  Because the veteran 
is not competent to testify as to either medical diagnoses or 
medical causation, competent medical evidence is required to 
support his claim.  

In light of the foregoing, the veterans claim for service 
connection for a psychiatric disorder must be denied as not 
well grounded.  There is no competent evidence of a disease 
or injury in service or within the applicable presumptive 
period following service, and there is no competent medical 
evidence to link a current disability with events in service.  
See Caluza, 7 Vet.App. 506.  As noted above, a personality 
disorder is not a disease or injury within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  Further, the 
veteran has not identified other medical evidence that would 
support a well grounded claim.  Robinette, 8 Vet.App. 77.  
Because the veterans claim is not well grounded, the 
regional office (RO) was not under a duty to assist the 
veteran in developing facts pertinent to his claim.  38 
U.S.C.A. § 5107(a); See Murphy, 1 Vet.App. 78, 81.  Although 
the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
this constitutes harmless error.  See Edenfield v. Brown, 8 
Vet.App. 384 (1995).



For these reasons, the Board finds that the service medical 
records show a diagnosis of schizoid personality disorder and 
no diagnosis of any other psychiatric disorder; the veteran 
has not presented competent medical evidence of a nexus 
between post-service psychiatric disability and service other 
than personality disorder, and his personality disorder is 
not a disease or injury within the meaning of applicable 
legislation.  Consequently, the Board concludes that the 
claim for service connection for a psychiatric disorder is 
not well grounded.  38 U.S.C.A. § 5107(a).


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.




		
	R. E. COPPOLA
	Acting Member, Board of Veterans' Appeals

The Board of Veterans' Appeals Administrative Procedures 
Improvement Act, Pub. L. No. 103-271, § 6, 108 Stat. 740, 741 
(1994), permits a proceeding instituted before the Board to 
be assigned to an individual member of the Board for a 
determination.  This proceeding has been assigned to an 
individual member of the Board.

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1996), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -


